--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT




This Employment Agreement (this  "Agreement") is made and entered into as of the
12th day of March, 2008 (the "Effective Date"), by and between Cistera Networks,
Inc., a Nevada corporation (the "Company"), and Richard P. McDowell, a resident
of Plano, Texas ("Employee").
 
BACKGROUND:
 
WHEREAS, the Company is engaged in the business of designing, developing,
marketing, selling and distributing computer hardware and software solutions for
integrating voice, video and data over internal and external computer based
networks;
 
WHEREAS, the Company has, in its business, developed or acquired and will
continue to develop and acquire commercially valuable technical and
non-technical information, the safeguarding of which by holding the same secret
and confidential, is necessary and the Company must be protected from divulgence
by Employee, either directly or indirectly, of any such information; and
 
WHEREAS, Employee acknowledges that the remuneration, receipt of confidential
information, and special and unique professional growth opportunities available
through employment with the Company constitute fair and adequate consideration
for entry into this Agreement, and he understands that he need not accept or
continue employment with the Company; that he has freely chosen to enter into
the terms of this Agreement, and that compliance with the terms of this
Agreement are conditions of his employment or continued employment with the
Company.
 
AGREEMENTS:
 
NOW, THEREFORE, in consideration of the mutual covenants and acknowledgments of
the parties which are incorporated and made a part hereof, and in further
onsideration of and as part of the terms and conditions of the employment or
continued employment of Employee, it is hereby agreed as follows:
 
 Appointment and Term. The Company hereby employs Employee, and Employee hereby
accepts employment with the Company upon the terms and conditions, and for the
consideration set forth in this Agreement. The term of this Agreement, and
Employee's employment hereunder shall commence on the Effective Date, and,
unless sooner terminated pursuant to the terms of Section 8 of this Agreement,
shall continue for an initial period of one (1) year (the "Initial
Period").  Subject to the provisions of Section 7, following the completion of
the Initial Period, Employee's employment under this Agreement shall be "at
will".
 
 Duties and Responsibilities.  Employee will serve as the Company's Chief
Financial Officer, and as such will perform those duties which are normal and
customary in the industry for like positions and will be responsible for other
similar areas which relate thereto for the Company's subsidiaries and
affiliates.
 

 
1

--------------------------------------------------------------------------------

 

Employee will report directly to the Company's Chief Executive Officer or his
designee. Employee will perform full-time service on an exclusive basis for the
Company and its affiliates.  Employee shall strictly comply with all Company
policies and procedures in place from time to time and shall conduct himself in
a manner befitting of an employee of the Company.  Employee's principal base of
employment shall initially be in Dallas, Texas, and may change from time to
time.  If asked to move by the Company, the Company will pay all closing costs
associated with the move including, but not limited to, real estate fees and
commissions but excluding pre-paid items. Employee acknowledges that Company is
required to actually utilize Employee's services hereunder, but that Company's
sole obligation shall be to pay Employee the compensation and provide Employee
the benefits set forth herein, subject to the terms and conditions of this
agreement. For all purposes, Employee shall be an employee of only the Company,
and only this Agreement shall control and govern any and all relationships
between Employee and the Company and its divisions, subsidiaries and other
affiliated entities.
 
 Employment Compensation.  The Company shall pay or provide to Employee, during
the period in which this Agreement is in effect, the following compensation in
consideration of Employee's performance of his obligations hereunder other than
the performance of his obligations under Section 5:
 
 Salary. As compensation for Employee's services hereunder, Company shall pay
Employee, and Employee shall accept, an initial annual base salary of One
Hundred  Forty-five Thousand US Dollars  ($145,000.00 US), less
all  appropriate  deductions and  withholdings,  payable in accordance with the
schedule Company may adopt or alter from time to time in its discretion, but in
any event not less frequently than monthly.  The Company shall review the
performance of Employee's duties hereunder on at least an annual basis.  In
addition, the Executive Management Committee of the Company may increase
Employee's annual base salary at such times as it, in its sole discretion, deems
appropriate.
 
 Bonuses.  In addition to annual base salary, the Company may enter into
supplemental agreements or memorandums in writing with Employee for the award
and payment to Employee of additional compensation or bonuses upon such terms
and conditions as Company shall deem to be in its business interest. In the
event of the execution by Company of any such agreements or memorandums,
Employee's right to additional compensation or bonuses shall be determined in
accordance with the applicable provisions thereof, subject, however, to the
provisions of this sub-Section.  In the absence of any such supplemental
agreements or memorandums, Company shall not be obligated to pay Employee any
additional compensation or bonus whatsoever, irrespective of the payment of
additional compensation or bonus in any past or succeeding year or the payment
or additional compensation or bonus to other executives in any year, but may do
so in its sole discretion.
 
 Incentive Compensation.  From time to time, Company may offer phantom stock,
stock appreciation rights, stock options or other equity interests in Company
and its affiliates and/or other forms of long-term upon such terms and
conditions as Company shall determine to be in its business interests.
 

 
2

--------------------------------------------------------------------------------

 

 Reimbursements.  The Company recognizes that in the course of performing
Employee's duties hereunder, Employee will necessarily incur expenses in
connection with Employee's duties for such items as entertainment, traveling,
hotels, and similar items.  Employee shall be entitled to have paid or be
reimbursed all reasonable expenses incurred by Employee in the performance of
Employee's duties hereunder,  subject to such  requirements, procedures,  and
rules as may be established by Company for similarly  situated employees from
time to time in its discretion,  including,  without limitation,
the  requirement of submission of appropriate  receipts for such expenses prior
to reimbursement.
 
 Employee Benefits. Employee shall be entitled to participate in the employee
benefit plans that the Company makes available to employees in the same or
similar positions from time to time, if any.  Employee's participation in such
employee benefit plans shall be in accordance with the terms and conditions
thereof and the Company's policies and practices in effect from time to time.
 
The foregoing compensation shall constitute the entire consideration to be paid
by the Company to Employee for all services that Employee performs for the
Company and its divisions, subsidiaries and other affiliated entities hereunder
other than Employee's performance of his obligations under Section 5.
 
 Conflicts of Interest.  Employee shall devote his time, attention, energies and
business efforts to his duties as an employee of the Company and to the business
of the Company.  During the period in which this Agreement is in effect, without
the prior written consent of the Company, Employee (a) shall not engage,
directly or indirectly, in any other business activity,  (b) shall not act as a
proprietor, partner, director, officer, employee, consultant, advisor, agent,
representative or any other capacity  (except as a beneficial owner of less than
5% of the outstanding  voting  securities  of an entity whose voting
securities  are traded  publicly)" of any entity other than the Company and its
divisions, subsidiaries and other affiliated  entities, regardless of whether
such activity is for gain, profit or other pecuniary advantage, and ( c) shall
not allow or cause the Company to participate in any transaction  with Employee,
any of his  relatives,  or any entity in which  Employee or any of his relatives
has an interest.
 
 Competitive Activities.
 
 Competition.  As an independent covenant, Employee shall not directly or
indirectly engage, and shall not directly or indirectly become involved with
(except as a beneficial owner of less than 5% of the outstanding voting
securities of an entity whose voting securities are traded publicly) any entity
that directly or indirectly engages, in any business in which the Company or any
of its divisions, subsidiaries or other affiliated entities is engaged.  This
covenant shall be effective during the Term and the Post Termination Period (as
defined below).
 

 
3

--------------------------------------------------------------------------------

 

 Business Opportunities.  As an independent covenant, Employee shall not
directly or indirectly divert, take, solicit or accept or attempt to divert or
take, whether on his own or on behalf of any other party, and shall not directly
or indirectly become involved with  (except as a beneficial owner of less than
5% of the outstanding voting securities of an entity whose voting securities are
traded publicly) any entity that, whether on its own behalf or on behalf of any
other party, directly or indirectly diverts, takes, solicits or accepts
or  attempts to divert or take, to the exclusion of the Company or the effect of
which would be to reduce the Company's business with, any third party who,
during  Employee's employment with the Company, was a customer of the Company or
any of its  divisions, subsidiaries or other  affiliated  entities.  This
covenant shall be effective during the Term and the Post Termination Period.
 
 Employees.  As an independent covenant, Employee shall not directly or
indirectly induce or influence or attempt to induce or influence, whether on his
own behalf or on behalf of any other party, and shall not directly or indirectly
become involved with (except as a beneficial owner of less than 5% of the
outstanding voting securities of an entity whose voting securities are traded
publicly) any entity that directly or indirectly induces or influences or
attempts to induce or influence, whether on its own behalf or on behalf of any
other party, any employee of the Company to terminate his employment with the
Company.  This covenant shall be effective during the Term and the Post
Termination Period.
 
Employee understands and agrees that the purpose of the foregoing covenants is
to protect the legitimate business interests of the Company and is not to
restrict Employee's mobility or to prevent him from utilizing his general
technical skills.  By way of clarification, the covenants and obligations of
Employee set forth in this Section 5 shall be binding upon Employee during the
Post Termination Period regardless of the reason for termination; provided that
such covenants and obligations shall immediately be terminated if Employee is
entitled under Section 7 of this Agreement to receive a Termination Payment and
the Company fails to pay the Termination Payment in accordance with Section 7.
 
 Employee-Developed Intellectual Property.
 
 Assignment of Inventions.  Unless otherwise agreed to in writing by both
parties, Employee agrees to disclose promptly, completely and in writing to the
Company and hereby assigns and agrees to assign and bind Employee's heirs,
executors, or administrators to assign to the Company or its designee, its
assigns, successors or legal representatives, any and all inventions,
discoveries, processes, diagrams, methods and apparatus, and all related
analyses, computer programs and software, data, designs, financial figures,
formulae, ideas, improvements, know-how, specifications and other information
and materials and any improvements thereon and all intellectual property related
thereto, whatsoever, that are  conceived,  created or  developed  by Employee,
whether as a sole or joint originator,  whether within or out of normal working
hours, and whether on the premises of the Company or  elsewhere, in connection
with his  employment with the Company, or using or influenced by the Company's
time, data, facilities and/or materials, provided the subject matter is within
the field of interest of the Company ("Inventions").  Employee's obligations
under this paragraph apply without regard to whether an idea for an Invention or
a solution to a problem occurs to Employee on the job, at home, or elsewhere.
Employee further agrees that all such Inventions are the Company's
 

 
4

--------------------------------------------------------------------------------

 

 exclusive property, whether or not patent applications are filed thereon. It is
expressly understood that this Section does not apply to any of Employee's
patents or patent applications filed or based on inventions made prior to
Employee's employment with the Company or to matters (other than matters within
a field of interest of the Company) which are exclusively of personal interest.
 
 Property Rights.  Employee shall assist the Company at any time during or after
Employee's employment is terminated, at the Company's expense in the
preparation, execution, and delivery of any disclosures, patent applications or
papers within the scope and intent of this Agreement required to obtain patents
in this or in other countries and in  connection  with such
other  proceedings  as may be necessary to enforce the Company's  rights in the
Inventions against others  or to vest  title  thereto in the  Company as its
assigns,  successors or legal representatives. If such assistance takes place
after Employee's employment is terminated, Employee shall be paid by the Company
at a reasonable rate for any time that Employee actually spends in such work at
the Company's request.
 
 Copyrights.  Employee agrees that the Company shall be the copyright proprietor
in all copyrightable works of every kind and description created or developed by
Employee solely or jointly with others during Employee's employment with the
Company which works are created pursuant to the performance of Employee's duties
as those duties may be assigned or reassigned from time to time. Employee
further agrees, if so requested and at no further expense to the Company, to
execute in writing any acknowledgments or assignments of copyright ownership of
works within this Agreement as may be necessary for the preservation of the
worldwide proprietorship in the Company of such copyrights.
 
 Indemnification.  The Company agrees to indemnify and hold Employee harmless
from any costs (including, but not limited to, court costs and reasonable
attorneys' fees) and damages against Employee for any action based on a claim of
patent infringement or copyright as a result of the Company's commercial
exploitation of the Inventions, provided that (a) Employee has not acted in bad
faith in connection with the assignment of such Invention to the Company, (b)
Employee notifies the Company in writing of any potential claim, ( c) Employee
permits the Company to defend,  compromise or settle the claim, and (d) Employee
gives the Company all available information, reasonable assistance, and
authority to enable the Company to do so.
 
 Termination.
 
 Termination by the Parties.  Notwithstanding Section 2, this Agreement and the
employment relationship created hereby shall terminate upon the occurrence of
any of the following events  (each, a "Termination Event"):
 
 The death of Employee;
 
 The Disability (as hereinafter defined) of Employee;
 

 
5

--------------------------------------------------------------------------------

 

 Written notice to Employee from Employer of termination for Just Cause (as
hereinafter defined);
 
 Written notice to Employee from Employer of termination after the Initial
Period for any reason other than Just Cause;
 
 Written notice to Employer from Employee of termination for Just Reason (as
hereinafter defined);
 
 Written notice to Employer from Employee of termination for any reason other
than Just Reason.
 
 Effect of Termination. In the event of the occurrence of a termination under
Sections 7.1(a),  (b), (c) or (f), Employee shall be entitled to only the
compensation earned by Employee as of, and payable for the period prior to, the
date of such Termination Event. In the event of the occurrence of a valid
termination under Section 7 .1 (d) or (e) above, or a termination by the Company
for any reason within twelve months of a Change in Control (as defined below),
Employee shall be entitled to receive an aggregate payment equal to two times
Employee's annualized base salary at the time of such termination (the
"Termination Payment").  The Termination Payment will be due and payable in
equal installments during the eighteen-month period beginning on the day
immediately following the date of the Termination Event (the "Post Termination
Period").  Installments of the Termination Payment shall be due and payable to
Employee on each of the Company's regularly scheduled pay dates during the Post
Termination Period  (as in effect at the time of such Termination Event), and
the amount of the installment shall be calculated based upon the frequency of
such scheduled pay dates.  The first installment of the Termination Payment
shall be due and payable to Employee on the: first such pay date immediately
following the date of the Termination Event. Any bonuses, incentive compensation
and reimbursement accrued to Employee as of the date of termination of this
Agreement shall be immediately paid to Employee regardless of the reason for
such termination. To the extent permitted under the Company's then existing
health plans, if Employee is entitled to a Termination Payment, then Employee's
health benefits at the time of such termination shall be continued during the
Post Termination Period, as if  Employee were still employed by the Company
during such period.
 
 Termination Definitions. For purposes of this Section 7 the following terms
have the following meanings:
 
 "Disability" of Employee shall mean Employee's inability, because of mental or
physical illness or incapacity, to perform Employee's duties under this
Agreement for a continuous period of 90 consecutive days or for any 120 days out
of a 360-day period.  In the event of any disagreement between Employer and
Employee regarding the existence or non-existence of any such disability, upon
written request from either party to the other, Employer and Employee or
Employee's legal guardian or duly authorized attorney-in-fact (IF Employee is
not legally competent) shall each designate one Texas licensed physician and the
two physicians so designated shall designate a third.  AU three physicians so
appointed shall personally examine Employee, and the decision of
 

 
6

--------------------------------------------------------------------------------

 

a majority of such panel of physicians shall determine whether such disability
exists. Employee hereby authorizes the disclosure and release to Employer of
such determination and all supporting medical records, and both parties hereby
agree to be bound by such determination.
 
 "Just Cause" shall mean:  (i) the commission by Employee of any act involving
moral turpitude or the commission by Employee of any act or the suffering by
Employee of any occurrence or state of facts, which renders Employee incapable
of performing Employee's duties under this Agreement (other than Disability), or
adversely affects or could reasonably be expected to adversely affect the
business reputation of Employer and its affiliates; (ll) Employee being
convicted of a felony; (ill) any breach by Employee of any of the material terms
of, or the failure to perform any material covenant contained in, this
Agreement  and  following written notice thereof  from  Employer to Employee
(describing in reasonable detail the alleged breach and stating that it is a
notice  under this  Section 7), Employee does not cure such breach or failure
within fifteen (15) days thereafter;  provided, however, that Employee will not
be entitled to cure any breach or failure under this sub-clause (ill) more than
one time in any consecutive six month period; or (iv) the violation by Employee
of reasonable and appropriate  instructions or policies established by the
Company's Board of Directors which have been communicated to Employee  with
respect to the operation of the businesses and affairs of Employer or Employee's
failure to carry out the reasonable instructions of the Company's Board of
Directors and following written notice thereof from the Company to Employee
(describing in reasonable detail the alleged violation and stating that it is a
notice pursuant to this Section 7), Employee does not cure any such violation or
failure within fifteen (15) days thereafter; provided, however, that Employee
will not be entitled to cure any violation or failure under this sub-clause (iv)
more than one time in any consecutive six month period.
 
 "Just Reason" shall mean: (i) any breach by Employer of any of the material
terms of, or the failure to perform any material covenant contained in, this
Agreement and following written notice thereof from Employee to Employer
(describing in reasonable detail the alleged breach and stating that it is a
notice under this Section 7), Employer does not cure such breach or failure
within fifteen (15) days thereafter; provided, however, that Employer will not
be entitled to cure any such breach or failure more than one time in any
consecutive six month period; or (ii) a material reduction in Employee's duties
and responsibilities without Employee's consent.
 
 "Change in Control" shall mean the occurrence of one or more of the following
events:
 
 Any person within the meaning of Section 13(d) and 14(d) of the Securities
Exchange Act or 1934, as amended (the  "Exchange Act"), other than the Company
(including its subsidiaries, directors or executive officers) has become the
beneficial owner, within the meaning of Rule 13d-3 under the Exchange Act, of 50
percent or more of the combined voting power of the Company's then outstanding
Common Stock or equivalent in voting power of any
 

 
7

--------------------------------------------------------------------------------

 

class or classes of the Company's outstanding securities ordinarily entitled to
vote in elections of directors ("voting securities"), unless such person owned
beneficial interest in at least 35 percent or more of the outstanding  voting
securities of the Company as of the Effective Date;
 
 Shares representing 50 percent or more of the combined voting power of the
Company's voting securities are purchased pursuant to a tender offer or exchange
offer  (other than an offer by the Company or its subsidiaries or affiliates);
 
 As a result of, or in connection with, any tender offer or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions (a "Transaction"), the persons who
were directors of the Company before the Transaction shall cease to constitute a
majority of the Board of Directors of the Company or of any successor to the
Company;
 
 Following the Effective Date, the Company is merged or consolidated with
another corporation and as a result of such merger or consolidation less than 50
percent of the outstanding voting securities of the surviving or resulting
corporation shall then be owned in the aggregate by the former shareholders of
the Company, other than (A) any party to such merger or consolidation, or (B)
any affiliates of any such party, unless in each such case, the party to the
merger or consolidation, or its affiliates owned a beneficial  interest in at
least 35 percent of the outstanding  voting securities of the Company as of the
Effective Date; or
 
 The Company transfers more than 50 percent of its assets, or the last of a
series of transfers results in the transfer of more than 50 percent of the
assets of the Company, to another entity that is not wholly-owned by the
Company.  For purposes of this subsection (v), the determination of what
constitutes 50 percent of the assets of the Company shall be made by the Board
of Directors of the Company, as constituted immediately prior to the events that
would constitute a change of control if 50 percent of the Company's assets were
transferred in connection with such events, in its sole discretion.
 
 General Confidentiality.
 
 Confidential Information.  All Company information with which Employee deals
and all non-public information concerning the Company's operations, business
methods, business strategies and plans, including Company Intellectual Property
shall constitute confidential information of the Company ("Confidential
Information").  Employee shall hold all Confidential Information in the
strictest confidence and shall protect all Confidential Information with the
same degree of care that he exercises with respect to its own proprietary
information.  Without the prior written consent of the Company, the Employee
shall neither use, disclose, divulge or otherwise disseminate any Confidential
Information to any person or entity; provided,
 

 
8

--------------------------------------------------------------------------------

 

however, that Employee may disclose, distribute, publish or use any Confidential
Information in situations in which and to the extent that the disclosure,
distribution, publication or use thereof either (a) is necessary for the
performance of his obligations hereunder or (b) is required to be disclosed in
connection with a bona fide legal proceeding (including, but not limited to a
proceeding to enforce the provisions of this Agreement) or governmental
investigation, provided that Employee shall limit the disclosure,  distribution,
publication and use of such Confidential Information to the maximum extent
practicable under the circumstances.
 
 Limitations on Confidential Information.  Notwithstanding Section 8.1 hereof,
Employee shall have no obligations with respect to any Confidential Information
which (a) is or becomes within the public domain through no act of the Employee
in breach of this Agreement, (b) is lawfully received from another source
subsequent to the date of this Agreement without any restriction on use or
disclosure, (c) is deemed in writing by the Company no longer to be Confidential
Information, or (d) is required to be disclosed by order of any court of
competent jurisdiction or other  governmental authority (provided in such latter
case, however, that the Employee shall timely inform the Company of all such
legal or governmental  proceedings so that the Company may attempt by
appropriate legal means to limit such  disclosure, and the Employee shall
further use its best reasonable efforts to limit the disclosure and maintain
confidentiality to the maximum extent possible).
 
 Miscellaneous Provisions.
 
 Insurance.  The Company, in its sole discretion, may apply for and obtain
insurance on the life of Employee in such forms and amounts as the Company may
determine from time to time. Any such insurance policy shall be owned by the
Company for its own benefit, and Employee shall not have any interest therein or
right to the proceeds thereof. Upon request by the Company, Employee shall
submit to such medical examinations, supply such information, and execute and
deliver such documents and instruments as any insurance company to which the
Company has applied for such insurance may require.
 
 Notices.  All notices and other communications given by any party hereto in
connection herewith (a) must be in writing and (b) may be served only by (i)
depositing the same in the United States mail, properly addressed as provided
herein, postage prepaid, registered or certified mail, and with return receipt
requested, or (ii) delivering the same in person. Any notice or other
communication deposited in the mail in the manner provided herein shall be
effective upon the earlier to occur of receipt by the addressee or the
expiration of3 days after the date on which it is so deposited, and any notice
or other communication delivered in person shall be effective when it is
received by the addressee. For the purpose hereof, the addresses of the parties
hereto shall be as follows:
 
Company:                              Cistera Networks, Inc.
6509 Windcrest Drive, Suite 160
Plano, Texas 75024 Fax: 972-381-4635
Attention: President and CEO


Employee:                              Richard P. McDowell

 
9

--------------------------------------------------------------------------------

 

Any party hereto may change its address for the purposes hereof by giving
written notice of such change of address to the other parties as specified
herein.
 
 Superseding Agreement.  This Agreement supersedes all prior negotiations,
understandings and agreements among the parties hereto relating to the subject
matters hereof.
 
 Amendments.  No alterations, modifications, amendments or changes in this
Agreement shall be effective or binding on any party hereto, unless the same
shall be in writing and executed by all of the parties hereto.
 
 Enforceability.  This Agreement and all agreements and covenants made by the
parties hereto under this Agreement shall inure to the benefit of, and be
enforceable by and against, their respective heirs, successors, legal
representatives and permitted assignees.
 
 Assignments.  The Company may not assign, convey, transfer or otherwise dispose
of all or any portion of its interest in this Agreement or its rights or
obligations hereunder without the prior written consent of Employee.  The rights
and obligations of Employee hereunder are personal; therefore, Employee shall
not assign, convey, transfer or otherwise dispose of, voluntarily or
involuntarily, all or any portion of his interest in this Agreement or his
rights or obligations hereunder.  Any such assignment, conveyance, transfer or
other disposition made or attempted by the Company or Employee in breach or
violation of this Section 9.6 shall be null and void and of no effect.
 
 Governing  Law.  This Agreement shall be governed by, construed under, and
enforced in accordance with the laws of Texas.
 
 Modification and Severability.  If a court of competent jurisdiction declares
that any provision of this Agreement is illegal, invalid or unenforceable, then
such provision shall be modified automatically to the extent necessary to make
such provision fully enforceable.  If such court does not modify any such
provision as contemplated herein, but instead declares it to be wholly illegal,
invalid or unenforceable, then such provision as severed from this Agreement,
and such declaration shall in no way affect the legality, validity and
enforceability of the other provisions of this Agreement to which such
declaration does not relate.  In this event, this Agreement shall be construed
as if it did not contain the particular provision held to be illegal, invalid or
unenforceable, the rights and obligations of the parties hereto shall be
construed and enforced accordingly, and this Agreement otherwise shall remain in
full force and effect.
 
 Captions.  The captions contained herein are for the purpose of reference only
and shall not affect in any way the meaning, interpretation or scope of this
Agreement.
 
 Waivers.  Any waiver by any party hereto of any breach or violation of any
provision of this Agreement by any other party shall not operate or be construed
as a waiver by such party of any subsequent breach or violation thereof.
 

 
10

--------------------------------------------------------------------------------

 

 Remedies.  Employee understands and hereby agrees that any breach or violation
or threatened breach or violation by Employee of any of his obligations under
Sections 5,6 and 8 will result in immediate and irreparable harm to the Company,
and no adequate remedy at law is available to the Company for any such breach or
violation or threatened breach or violation; therefore, upon any breach or
violation or threatened breach or violation by Employee of any of his
obligations under Sections 5, 6 and 8, the Company shall be entitled to
injunctive relief in any court of competent  jurisdiction, provided that nothing
contained herein shall be construed to prohibit the Company from pursuing any
other  remedy at law or in equity available to the Company therefore. The
remedies of each party hereto under this Agreement shall be cumulative of each
other and of the remedies at law or in equity available to the parties.  Each
party's full or partial exercise of any such remedy shall not preclude any
subsequent exercise by such party of the same or any other remedy.
 
 Multiple Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original for all purposes,
and all of which together shall constitute one and the same instrument.
 
 Dispute Resolution.  Except as provided in Section 9.11 of this Agreement, any
and all disputes, controversies, or claims arising out of or relating to your
employment or cessation of employment with Company shall be settled exclusively
by final and binding arbitration in Dallas, Texas before an arbitrator selected
-in accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association ("AAA "). Such disputes include, but are not limited to,
claims arising under this Agreement as well as other employment-related legal
claims such as discrimination or tort. Any arbitration shall be conducted in
accordance with the Employment Dispute Resolution Rules of the AM.
 
This Agreement is executed by the parties hereto on the Effective Date.
 


 CISTERA NETWORKS,
INC.                                                                    EMPLOYEE


By:/s/ Derek
Downs                                                                                     By:
/s/ Richard P. McDowell


Name: Derek
Downs                                                                                    Name:
Richard P. McDowell


Title: Chief Executive Officer


11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------